Citation Nr: 1729065	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the left hand. 

2. Entitlement to service connection for a disorder of the index finger of the left hand, diagnosed as trigger finger.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1976 and December 1976 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In March 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran's left hand carpal tunnel syndrome is not etiologically related to service.  

2. The Veteran's left hand trigger finger condition is not etiologically related to service.  

CONCLUSIONS OF LAW

1. The criteria for service connection for left hand carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

2. The criteria for establishing service connection for a left hand trigger finger condition are not met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Governing Law

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Analysis

The Veteran contends that his left hand trigger finger condition and left hand carpal tunnel syndrome were caused by his active duty service.  Specifically, he asserts that from 1988 to approximately 1994, he would "clear" weapons at a shooting range, while on active duty.  See March 2017 Board Hearing Transcript at 4-7.  He reported that this caused his left hand to become tight, and that his left wrist would often hurt.  Id.  He also indicated that his left hand index finger would lock down and he sometimes had to pull it back up.  Id.  The record reflects that the Veteran was diagnosed with carpal tunnel syndrome in April 2008.  See id. The record also reflects that the Veteran was diagnosed with a left hand trigger finger condition in July 2008.  See July 2008 Medical Records.  Additionally, the Veteran underwent surgery for his left hand carpal tunnel syndrome in July 2008.  See July 2008 Medical Records.  

In October 2012, the Veteran underwent a VA examination to determine the nature and etiology of his claimed conditions.  In regard to his left hand trigger finger condition, the Veteran reported that he began to experience catching and locking of his left hand trigger finger in 2000.  See October 2012 VA Examination.  After review of the Veteran's claims file and an examination of the Veteran, the examiner opined that the Veteran's left hand trigger finger condition was not related to service.  In her rationale, the examiner noted that a review of orthopedic literature revealed that it was more likely than not that his left hand trigger finger condition was related to a genetically mediated, age related collagen disorder than to events or injuries in service.  As to the Veteran's left hand carpal tunnel syndrome, the October 2012 VA examiner opined that the condition was more likely due to chronic degenerative changes associated with aging, than to events or injuries in service.  In her rationale, the examiner also noted that the Veteran's April 2009 left upper extremity post-operative EMG testing was essentially normal.  

The Board finds that the evidence preponderates against the claim.  The Veteran's June 1994 separation examination's report of medical history did not note any issues related to his left hand, and the Veteran indicated that he was in good health.    Additionally, his clinical evaluation noted no abnormalities with his upper extremities. 

Moreover, as noted above, the October 2012 VA examiner opined that the Veteran's left hand trigger finger condition and left hand carpal tunnel syndrome were not related to service and she provided detailed rationales for these opinions. There is no competent medical evidence of record to refute these opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination reports show that the examiner reviewed the Veteran's record and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the October 2012 examination is sufficient for appellate review and of significant probative value.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as any symptomatology since service.  Moreover, the Board has no reason to doubt his credibility.  

However, the Board finds that the Veteran is not competent to directly link any current disability to service.  In this regard, the question of causation here involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence of record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

1. Entitlement to service connection for carpal tunnel syndrome of the left hand is denied. 

2. Entitlement to service connection for a disorder of the index finger of the left hand, diagnosed as trigger finger is denied.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


